Citation Nr: 1109723	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-00 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a special home adaption grant.

2. Entitlement to specially adapted housing.

3.  Entitlement to special monthly compensation (SMC) based on based on the need for regular aid and attendance of another person (A&A) or at the housebound rate. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's representative


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 1942 to August 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a Travel Board hearing before the undersigned in February 2011 but was unable to attend the hearing due to his poor health, inclement weather on the day of the hearing, and the poor health of his daughter who attends to him.  Argument by the Veteran's representative was presented at the hearing, and a transcript of the hearing is associated with the claims folders.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In a written statement dated January 11, 2011, the Veteran indicated his desire to withdraw his claims for entitlement to a special home adaption grant and specially adapted housing.

2. It is reasonably shown that due to his service-connected disability the Veteran requires regular personal care assistance from another person.




CONCLUSIONS OF LAW

1. The criteria for withdrawal by the Veteran of his claims for entitlement to a special home adaption grant and specially adapted housing are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2. The criteria for establishing entitlement to SMC based on the need for A&A are met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for a special home adaption grant and specially adapted housing

In a January 11, 2011 written statement, the Veteran indicated his desire to withdraw his claims for entitlement to a special home adaption grant and specially adapted housing.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, the Veteran has withdrawn his claim for entitlement to a special home adaption grant and specially adapted housing; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to those claims.  Accordingly, the Board does not have jurisdiction to review an appeal in these matters.

SMC Claim

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as the determination below constitutes a full grant of the claim, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

The Veteran seeks SMC based on the need for A&A, or at the housebound rate.  Compensation at the A&A rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: The inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance.  The inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a).  

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has established service connection for herniated nucleus pulposus, postoperative, with fusion of L-4 and L-5 to S-2, rated 60 percent.  

In May 2007, the Veteran submitted VDVA Form 10, A Medical Statement for Consideration of Aid and Attendance/Housebound.  The report, prepared by his treating VA physician, Dr. B.K., indicated that the Veteran had osteoarthritis and an unsteady gate and could not leave home without assistance.  In January 2009 Dr. B.K. stated that the Veteran needed assistance with all his activities of daily living (ADLs) in the bathroom and that extra clean up is required due to urinary leakage.  He also stated that the Veteran needed help dressing and with his back brace; he needs food to be made and set up for him; he needs to be accompanied when leaving the house; and special attention must be given due to the Veteran's risk of falling.  

A January 2011 VA treatment record prepared by Dr. B.K. concluded that the Veteran "needs human assistance [with ADLs] because of limitation in dressing, bathing, from both cervical degeneration and lumbar stenosis."  That record also noted that the Veteran was essentially homebound and that he had 2-3 falls per week.  Dr. B.K. attributed the falls as well as lower extremity weakness to his service-connected back disorder. 

Lay statements from the Veteran's daughter and his neighbor state that only constant care by the Veteran's daughter allows him to remain in his home.

With resolution of all benefit of the doubt in the Veteran's favor, the Board finds that the evidence of record reasonably establishes that the Veteran requires aid and attendance of another person because of his service-connected disability.  Medical evidence of record attributes his lower extremity weakness, falls, and limitations in dressing and bathing to his service-connected disability.  Consequently, the Board finds that the service-connected disability is reasonably shown to render the Veteran in need of assistance from others in attending to most of his basic daily needs.  The evidence in this matter is at least in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that A&A is warranted.  

The Board need not decide whether the Veteran is entitled to SMC at the housebound rate as that matter is moot, SMC based on the need for A&A being the greater monetary benefit.  Compare 38 U.S.C.A. § 1114(l) with 38 U.S.C.A. § 1114(s). 


ORDER

The appeal in the matters pertaining to claims for a special home adaption grant and specially adapted housing is dismissed.

SMC based on the need for A&A is granted, subject to the regulations governing payment of monetary awards.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


